Citation Nr: 0629586	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
April 3, 1979 to July 20, 1995 for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1972 to 
December 1975.  (He also served from December 1975 to April 
1979, but received a dishonorable discharge.)

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  The RO determined that a December 1995 rating 
decision, which granted service connection for a lumbar spine 
disability and assigned a 40 percent rating effective July 
20, 1995, was clearly and unmistakably erroneous; and granted 
service connection for a lumbar spine disability, assigning a 
10 percent rating effective April 3, 1979.  The 40 percent 
rating that the RO previously assigned effective July 20, 
1995 was maintained.  

In March 2004, the Board remanded this case for additional 
development.

The issue previously has been characterized as a claim for an 
effective date earlier than July 20, 1995 for a 40 percent 
rating for a lumbar spine disability.  In the July 2001 
rating decision, however, the RO, in effect granted service 
connection for a lumbar spine disability, assigning a 10 
percent rating effective April 3, 1979; and the veteran filed 
an appeal regarding this issue.  Therefore, the issue is more 
accurately reflected as an initial rating claim in excess of 
10 percent from April 3, 1979 to July 20, 1995 for lumbar 
spine disability, as indicated on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the issue has been mischaracterized, the veteran has never 
been afforded the requisite VCAA letter, regarding an initial 
rating claim in excess of 10 percent from April 3, 1979 to 
July 20, 1995 for a lumbar spine disability.  Therefore, a 
VCAA letter should be provided.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b).  The letter should include the new 
notice provisions pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the veteran must be informed 
(1) of the information and evidence not of 
record that is necessary to substantiate 
an initial increased rating claim higher 
than 10 percent from April 3, 1979 to July 
20, 1995 for a lumbar spine disability, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that the veteran 
is expected to provide, and (4) request 
that the veteran provide any evidence in 
his possession that pertains to the claim.  
The veteran also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  In addition, the veteran 
must be informed of the additional 
elements, including degree of a disability 
rating and effective date of the award of 
benefits, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


